Century Capital Management, LLC 100 Federal Street, 29th Floor Boston, MA02110 March 3, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549-0213 Re:Century Capital Management Trust (the “Trust”) (File Nos. 333-86067 and 811-09561) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed by the Trust pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 26 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), do not differ from those contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on February 28, 2011. If you have any questions regarding this filing, please do not hesitate to contact the undersigned at (617) 701-5115. Very truly yours, /s/ Maureen E. Kane Maureen E. Kane General Counsel
